A. LEON HIGGINBOTHAM, Jr., Circuit Judge,
dissenting.
With the accompanying order filed by Judge Sloviter, this emergency appeal departs from our Court as it arrived: on the fastest of the fast tracks.1 Indeed, the actions of this Court lend new meaning to the phrase “federal express.” The panel, having read the briefs and heard the oral arguments of the relevant parties, filed its powerful and lengthy opinion in less than thirty hours. There can be no question that everyone involved in this high-pressure process has done impressive work under difficult conditions. Courts of Appeals are not entitled to accolades, however, merely for speed in the decision-making process. It is more important that courts be right than fast when they decide critical constitutional issues. I remain unconvinced that this Court has properly decided this truly unprecedented case. Because the complicated and deeply troubling issues raised by this appeal deserve the consideration of the full Court, I respectfully dissent from the denial of appellants’ petition for rehearing in banc.
Although the panel is surely correct in its legal holding that a district court has inherent authority to appoint counsel for a criminal defendant, no federal court has ever approved the exercise of this power in circumstances that even approximate the factual context of this appeal. I note that the district court’s order was not premised upon evidence that the defendant, Anthony Accetturo, is attempting to delay or to derail his trial. See United States v. Bentvena, 319 F.2d 916 (2d Cir.), cert. denied sub nom. Ormento v. United States, 375 U.S. 940, 84 S.Ct. 345, 11 L.Ed.2d 271 (1963); Lee v. United States, 235 F.2d 219 (D.C.Cir.1956). Everyone agrees, rather, that it *1417is simply a tragic fortuity that terminal cancer has struck his attorney, Milton Ferrell, Sr. There is also no evidence that Accetturo desires the representation of Matthew P. Boylan, Esq., the attorney whom Judge Ackerman has drafted into service to replace Ferrell. Cf. United States v. Koblitz, 803 F.2d 1523 (11th Cir.1986) (client, not counsel, is responsible in the first instance for finding substitute counsel). The record does explicitly indicate, by contrast, that Boylan entered an expressly limited appearance to handle discrete pretrial matters,2 that he has never served as Accetturo’s trial counsel, see United States v. Badalamenti, No. SS 84 Cr. 236 (PNL), 1986 WL 10718 (S.D.N.Y. Sept. 22, 1986) and that he was not deputized by the district court to defend an indigent client. See Williamson v. Vardeman, 674 F.2d 1211 (8th Cir.1982); United States v. Dillon, 346 F.2d 633 (9th Cir.165), cert. denied, 382 U.S. 978, 86 S.Ct. 550, 15 L.Ed.2d 469 (1966). In sum, every previous decision that is cited in the panel’s opinion grew out of a factual setting that differs significantly from the one that we confront.
I believe there is nothing to be gained by suggesting that the affirmance of Judge Ackerman’s order compelling Boylan to take over Accetturo’s representation is not something completely different from every previous appellate decision that has gone before. In particular, two of the issues raised by the rehearing petition cause me great concern. First, Boylan and his firm note that a district court’s inherent power to compel legal representation presupposes some prior showing that the criminal defendant whose defense is in question is otherwise unable to obtain counsel. See Powell v. Alabama, 287 U.S. 45, 71, 53 S.Ct. 55, 65, 77 L.Ed. 158 (1932) (“All that it is necessary now to decide, as we do decide, is that in a capital case, where the defendant is unable to employ counsel, and is incapable adequately of making his [or her] own defense ..., it is the duty of the court, whether requested or not, to assign counsel for him [or her] as a necessary requisite of due process of law_”) (emphases add-UNITED STATES of America v. Anthony ACCETTURO et al. Appeal of Matthew P. BOYLAN and Lowenstein, Sandler, Kohl, Fisher & Boylan. Douglas L. WILLIAMS, Esq., Petitioner, v. Hon. Harold D. ACKERMAN, United States District Judge In and For the District of New Jersey, Respondent. UNITED STATES of America v. Anthony ACCETTURO. Appeal of Douglas L. WILLIAMSy that its order compelling Boylan to represent Accetturo was an abuse of discretion, the panel opinion does not address this issue.3 Second, and related, the record evidence indicating that Accetturo, *1418at the time the district court entered its order, had the ability to obtain representation (and, indeed, that he has succeeded in doing so, at least for the purpose of arguing his severance motion, see supra note 3), makes it even more likely that the order against Boylan and his firm was an abuse of district court discretion; this argument also was not addressed by the panel.
It is also thought-provoking, at least to me, that the panel has released half of the legal team that the district court ordered to take over Accetturo’s defense. The fact that Judge Ackerman, the day after ordering Boylan to defend Accetturo, still felt it necessary to order Douglas L. Williams, Esq., to join the Accetturo team, if only as a placeholder for Milton Ferrell, Jr., indicates judicial recognition of the enormity of the task that now confronts Boylan alone. In light of the reversal of the district court’s order and contempt citation as to Williams, I am inclined to think that, at a minimum, this matter should have been remanded for the district court to reconsider its order against Boylan, for it is at least conceivable that the district court, now that this Court has clarified the limits of the district court’s power in these circumstances, may be reluctant to force Boylan to act as counsel for Accetturo without Williams’s assistance.
There is nothing in this record that suggests that Boylan has attempted to be devious or less than forthright in dealing with the district court. He appears to have an unblemished record at the bar, and the district court saturated him and his firm with superlatives.4 I am confident that a lesser lawyer would have accepted such flattery and, in due course, capitulated to the order compelling him to take over Ac-cetturo’s defense more than two years into this prosecution (ie., after fourteen months of pretrial preparation and fifteen months into trial), thereby avoiding the wrath that a district judge can unleash as a matter of discretion. On the other hand, I well appreciate the pressures upon district court judges. Where a case has consumed more than two years of judge and counsel time, and where the trial of that case has consumed more than one year of jury time, it is easy for some judges to view it as a “failure” when part of that case must be severed or a mistrial declared. Nevertheless, our Constitution is not so elastic that lawyers have fewer constitutional rights and diminished ethical duties to their clients in a ten-month trial than they do in a ten-day trial. It is inconceivable to me that the district court, recognizing that Ac-cetturo has not asked Boylan to take on this representation, would nonetheless have forced the client upon Boylan if these events had taken place on the tenth day of trial. The fact that this trial is in its fifteenth month is no basis for a different outcome.5
Judges rarely intend to be complimentary when they take the time to announce *1419that attorneys are “officers of the court.” See, e.g., page 1412 (quoting Powell, 287 U.S. at 73, 53 S.Ct. at 65); see generally Virgin Islands Housing Auth. v. David, 823 F.2d 764, 767 (3d Cir.1987) (per cu-riam ). Instead, that bromide is more often a signal to attorneys that the judges, perhaps reluctantly, are about to lower the proverbial boom. Yet we are all, judges and lawyers alike, officers of the court. I fear that this Court, in the situation before us, encourages an alternative view that elevates judges to the position of imperial potentates and treats lawyers as lowly serfs. In the absence of a much clearer showing in the district court, focused specifically upon Accetturo’s inability to obtain legal representation, I believe that the district court abused its discretion when it held Boylan in contempt. Moreover, because this decision may have disastrous consequences for the rights of Accetturo, the interests of Boylan’s preexisting clients and the vitality of the criminal defense bar in general, I am convinced that a rehearing of this matter before the full Court is warranted.
Under the penumbra of discretion, trial judges in our federal system have enormous power to define (and to curtail) the rights of citizens. It is proper that they have such broad discretion, but appellate courts exist to preclude patent abuses of that discretion. Despite my . deep respect for my colleagues, in this instance I believe that they, by sanctioning the conscription of Mr. Boylan, have failed to exercise properly their obligation as appellate judges. I therefore dissent from the denial of the petition.

. The district court ordered appellant Matthew P. Boylan, Esq., to take over the representation of defendant Anthony Accetturo on February 25, 1988. On February 26th, Boylan notified the district court that he refused this appointment. On February 29th, the district court held him in contempt. Boylan immediately appealed, and this Court stayed the contempt order that same day. The government filed its brief with this Court at 6:48 p.m. on March 3, 1988. The panel heard oral argument on March 8th, and its opinion was filed before 5:00 p.m. the next day. This petition for rehearing in banc was filed on March 10th.


. At the time Boylan accepted the role of pretrial local counsel, he informed the district court that he and his firm
intend to be available to coordinate all pending motions with other New Jersey counsel and to take the necessary steps to protect the interest of Mr. Accetturo up to the time when this matter goes to trial, at which [time] Mr. Ferrell] Sr.,] will conduct the trial of this matter.
Appendix at 5a (letter from Matthew P. Boylan, Esq. to the Hon. Harold A. Ackerman, Sept. 13, 1985) (emphases added). As the panel opinion notes, Boylan and a colleague billed Accetturo for only 61.9 hours of work during the fourteen months of pretrial preparation in this case. See pages 1410-11.


. This case is totally distinguishable from Powell, where impecunious defendants could not afford to pay for counsel. Yet the panel relies on Powell as authority for the appointment of Boylan. The facts of Powell, as set forth by the Supreme Court, were as follows:
The petitioners ... are negroes charged with the crime of rape, committed upon the persons of two white girls. The crime is said to have been committed on March 25, 1931.
The indictment was returned in a state court of first instance on March 31, and the record recites that on the same day the defendants were arraigned and entered pleas of not guilty. There is a further recital to the effect that upon the arraignment they were represented by counsel. But no counsel had been employed, and aside from a statement made by the trial judge several days later during a colloquy immediately preceding the trial, the record does not disclose when, or under what circumstances, an appointment of counsel was made, or who was appointed. During the colloquy referred to, the trial judge, in response to a question, said that he had appointed all the members of the bar for the purpose of arraigning the defendants and then of course anticipated that the members of the bar would continue to help the defendants if no counsel appeared. Upon the argument here both sides accepted that as a correct statement of the facts concerning the matter.
Powell, 287 U.S. at 49, 53 S.Ct. at 57.
In the seminal decision of Gideon v. Wainwright, 372 U.S. 335, 83 S.Ct. 792, 9 L.Ed.2d 799 (1963), the Supreme Court stressed that the "noble ideal [that every defendant stands equal before the law] cannot be realized if the poor *1418man charged with crime has to face his accusers without a lawyer to assist him." Id. at 344, 83 S.Ct. at 796-97 (emphasis added). Accetturo, in contrast to the Powell defendants and Clarence Earl Gideon, makes no claim to be a pauper. Indeed, I take judicial notice of the fact that Accetturo has retained the Philadelphia firm of Schnader, Harrison, Segal & Lewis. On March 15, 1988, two Schnader attorneys, James D. Crawford, Esq., and Arlin M. Adams, Esq., identifying themselves as "counsel for defendant,” asked the district court to reconsider its February 25, 1988, denial of Accetturo’s motion to sever his trial from that of his co-defendants. One of the Schnader attorneys appears before this Court and the United States Supreme Court on a regular basis. The other was a member of this Court for more than seventeen years. Nothing in the record indicates that they have undertaken Accetturo’s representation pro bono publico.


. The district court noted, for example, that Boylan
is an outstanding criminal defense lawyer in his own right, and has behind him the impressive resources of one of [New Jerseyj’s larger law firms, consisting, according to my count, ... [of] 90 lawyers, including such fine criminal defense lawyers as Mr. Theodore Wells, and Mr. Gerald Krovatin, just to name two.
Appendix at 157a.


. The panel’s opinion expresses obvious dissatisfaction with the "leisurely pace tha[t] has characterized the[] proceedings” during this criminal "mega-trial.” See page 1416. To the panel, "it is apparent that a more compressed trial schedule requiring early morning starts and late afternoon conclusions, and utilizing at least part of Saturday or some evenings, will significantly reduce the period necessary to bring this already protracted proceeding to its conclusion.” Id.
*1419I do recognize, from my observations in more than twenty-four years as a judge in this Circuit, that the four months it took to conduct voir dire in this case is unprecedented. The responsibility for the length of this trial, however, must be shared by the government, which has cast such a broad net in bringing this RICO conspiracy prosecution. In comparable situations, many able judges have severed portions of the original case, proceeding to trial on a manageable portion thereof. See Manual for Complex Litigation, Second, at 275 (19.85); Fed.R.Crim.P. 14. The possibility that the district court has mismanaged this trial, however, is no basis for this Court to approve the conscription of Mr. Boy-lan.